Examiner’s Comment
Allowable Subject Matter
Claims 1-3, 5-7, 9, 11, 13-14, 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply apparatus for supplying power to an external electrical load, the power supply apparatus comprising: first and second primary converters; a pair of DC power transmission links extending between and interconnecting DC sides of the first and second primary converters; and a first auxiliary device comprising the power supply apparatus, the first auxiliary device operably connected between the DC sides of the first and second primary converters such that the2Application No. 16/063,168 Filing Date: June 15, 2018Amendment and Response to Non-Final Office Actionpower transmission line or cable of the power supply apparatus extends between and interconnects the DC sides of the first and second primary converters, wherein the external electrical load is a power supply configured to power at least one component of the first primary converter, and one of the pair of DC power transmission links is the power transmission line or cable of the power supply apparatus, in combination with all the limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838